DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.
 

Claim Amendment
3.	 The amendment of December 14, 2021 has been entered. Claims 28 and 35 have been amended. Claims 1-27, 31-34  and 37-42 are cancelled.  Claims 28-30, 35 and 36 are under consideration in this Office Action.


Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 28-30, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen et al., (The American Journal of Clinical Nutrition, Volume 99, Issue 1, January 2014, Pages 35–45. Published 20 Nov 2013) in view of Roager et al., (Appl Environ Microbiol. 2014Feb; 80(3): 1142-1149).
	The claims are drawn to a method of promoting weight loss in a patient wherein the patient has been identified as having at least one of: (a) a Prevotella spp. enterotype Prevotella spp.) of greater than -3, (c) a gut microbiota with a relative abundance of log10(Prevotella spp./Bacteriodes spp.) of greater than -2, (d) a gut microbiota with a relative abundance of Log10(Prevotella spp./Bacteroidetes all) of greater than -2, and (e) a gut microbiota with a relative abundance of Log10(Bacteroidetes all/Bacteroides spp.) of greater than 0, comprising the steps of (a) determining the patient’s fasting plasma glucose (FPG) and fasting insulin level (FI), and (b) administering to the patient a predetermined diet.
Poulsen et al., teach Health effect of the New Nordic Diet (NND) in adults with increased waist circumference: a 6-mo randomized controlled trial. It was concluded that the NND produces weight loss and blood pressure reduction in centrally obese individuals [abstract].  Dietary habits vary greatly in different parts of Europe, and to be successful, dietary guidelines must be sensitive to the local food culture. The New Nordic Diet (NND) is a food-based dietary concept recently developed in the Nordic countries in collaboration with the world-leading Copenhagen gourmet restaurant NOMA. The NND is based on regional foods in season, with a strong emphasis on palatability, healthiness, and sustainability, while staying in tune with regional food culture and dietary habits [Introduction].  A total of 277 men and women were recruited through Danish recruitment procedures. Inclusion criteria were men and women between 18 and 65 y of age with waist circumferences ≥80 cm for women and ≥94 cm for men. Furthermore, we aimed to include participants with one or more of the following conditions: plasma triglyceride concentrations ≥1.7 mmol/L, HDL-cholesterol concentrations ≤1.03 mmol/L for men and ≤1.29 mmol/L for women, hypertension (systolic/diastolic blood pressure >130/85 mm Hg), and impaired fasting glucose [Study 
The NND is comprised of the following 15 food groups: fruit and vegetables (especially berries, cabbages, root vegetables, and legumes), potatoes, fresh herbs, plants and mushrooms gathered from the wild, nuts, whole grain, meats from livestock and game, fish and shellfish, and seaweed , see Supplemental Table 1 [Diets]. The primary outcome was the change in body weight from weeks 0 to 26 in completers as well as by using an intention-to-treat analysis. Secondary outcomes were changes in systolic and diastolic blood pressure, waist and hip circumferences, sagittal diameter, fat mass, diabetic risk factors [fasting plasma glucose, fasting serum insulin, and insulin resistance measured by HOMA-IR and the Matsuda index and cardiovascular disease risk factors (plasma total cholesterol, HDL cholesterol, LDL cholesterol, VLDL cholesterol, and triglyceride concentrations), which were all performed as completer analyses [statistical analyses].  In the NDD group, proportions of energy from total fat, SFAs, and added sugars was lower, and the dietary fiber content was higher, than in the ADD group [Dietary Intake].  Fasting glucose decreased in the NND group compared with ADD group. In a subgroup of participants with prediabetes, we observed a larger improvement in fasting insulin, HOMA-IR, and the Matsuda index in the NND group compared with ADD group (Table 6) [Cardiovascular disease and diabetes risk factors]. See also Table 5 for fasting plasma glucose and fasting serum insulin.  
 	The major findings of the study were the greater health improvements and weight loss produced by the NND. Body weight decreased (−3.22 kg compared with that of the 
Roager et al., teach we demonstrated that subjects (n = 62) 18 to 65 years old with central obesity and components of metabolic syndrome could be grouped into two discrete groups simply by their relative abundance of Prevotella spp. divided by Bacteroides spp. (P/B ratio) obtained by quantitative PCR analysis. The higher frequency of the high-P/B group could be caused by the included subjects all being overweight and/or having components of metabolic syndrome.  Therefore, Roager et al., teach the obese patient has been identified as having at least (a) a Prevotella spp. enterotype (E2); the abundance (Prevotella spp./Bacteriodes spp.) and/or Prevotella spp./Bacteroidetes all). See also Supplemental Table S1 showing the abundance of Bacteriodes and Prevotella. Roager et al., state the effect of consuming a diet following the NND recommendations as opposed to an ADD were investigated, and findings on the primary endpoints, including body weight loss were reported by Poulson et al. 

Therefore, it would have been prima facie obvious at the time of applicants’ invention to know that Poulsen et al., Danish population of centrally obese subjects have i) the Prevotella spp. enterotype (E2); (ii) a gut microbiota with a relative abundance of log10 (Prevotella spp.) of greater than -3: (iii) a gut microbiota with a relative abundance of log10 (Prevotella spp./Bacteriodes spp.) of greater than -2: (iv) a gut microbiota with a relative abundance of Log10 (Prevotella spp/Bacteroidetes all) of greater than -2: or (V) a gut microbiota with a relative abundance of Log10 Bacteroidetes all/Bacteroides spp.) of greater than 0 as taught by Roager et al., while Poulsen et al., teach a method of promoting weight loss in an obese patient (a) determining the patient’s fasting plasma glucose (FPG) and fasting insulin level (FI), and (b) administering to the patient a predetermined diet such as a diet that is high in fiber and whole grain, i.e., the New Nordic Diet in order to provide greater health improvements and weight loss produced by the NND. One of ordinary skill in the art would have a reasonable expectation of success by including centrally obese Danish subjects known to have an abundance of Prevotella spp. enterotype (E2). Furthermore, no more than routine skill would have been required to promote weight loss when Poulson et al., teach weight loss results after administration of the NND diet to these subjects while Roager et al., teach specific enterotype prevalence within the obese Nordic population.  
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of promoting weight loss by administering a high fiber diet where specific enterotypes are present, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Response to Arguments
5.	Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive. 
Applicants argue that Poulsen et al. do not discuss the microbiome characteristics of the study subjects. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the rejection is based upon Poulsen et al., in view of Roager et 
Applicants assert that Poulson et al. do not disclose fasting serum insulin levels and fasting plasma glucose levels for any individual patients.  Contrary to applicant’s assertion, Poulson et al., aimed to include participants with one or more of the following conditions: plasma triglyceride concentrations ≥1.7 mmol/L, HDL-cholesterol concentrations ≤1.03 mmol/L for men and ≤1.29 mmol/L for women, hypertension (systolic/diastolic blood pressure >130/85 mm Hg), and impaired fasting glucose.  At weeks 0 and 26, an oral-glucose-tolerance test was performed in addition to fasting blood samples. Secondary outcomes were changes in systolic and diastolic blood pressure, waist and hip circumferences, sagittal diameter, fat mass, diabetic risk factors [fasting plasma glucose, fasting serum insulin, and insulin resistance and cardiovascular disease risk factors which were all performed as completer analyses. Table 1 shows baseline characteristics of participants including Fasting plasma glucose and fasting plasma insulin. Table 5 shows changes in fasting plasma glucose and fasting serum insulin. Table 6 shows Changes in diabetes risk factors for a subgroup of participants with prediabetes by analyzing fasting plasma glucose and fasting serum insulin. The supplemental tables shows additional data including individual data.  

Applicant’s urge that Poulsen et al., fails to provide any link between microbiome characteristics, FPG and FI and weight loss success on the NND or any diet. Applicants 
Applicant’s argue that nothing in Poulson et al. would have led one of skill in the art to direct a patient in need of weight loss to any particular diet based on the patient’s enterotype and fasting plasma glucose and fasting serum insulin levels. However, the rejection is based on Poulson et al., in view of Roager et al. Roager et al., teach the correlation of overweight Danish patient population having the Prevotella spp. enterotype (E2) being in need of the NND. Therefore, it would have been prima facie obvious at the time of applicants’ invention to combine Roager et al., teaching that Danish population of centrally obese subjects have i) the Prevotella spp. enterotype (E2); in combination with Poulsen et al’s method of promoting weight loss in a patient having at least one PGMC comprising administering to the patient, a diet that is high in fiber and whole grain, such as the New Nordic Diet in order to provide greater health improvements and weight loss produced by the NND. One of ordinary skill in the art would have a reasonable expectation of success by including centrally obese Danish subjects known to have an abundance of Prevotella spp. enterotype (E2). 
Applicants’ argue that Roager et al. does not disclose the baseline fasting serum insulin or fasting plasma glucose levels of the subjects, either individually or in aggregate.  However, Poulson et al., specifically teach the baseline fasting serum 
Applicants’ argue that Roager et al. is silent with respect to any weight loss observed in this study. However, the rejection is based upon Poulsen et al., and Roager et al. In this case, Poulsen et al., teach the NND reduced fasting glucose by 0.1 mmol/L more than the ADD did, and a tendency to a reduced fasting insulin concentration and HOMA-IR was seen. The effect on insulin, was significantly different in comparison with ADD in a subgroup of participants with prediabetes at baseline. These effects remained after adjustment for changes in body weight. Most of the blood pressure–lowering effect of the NND is probably explained by the larger weight loss induced by the NND diet. Therefore. Poulsen et al., clearly teach weight loss. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Roager et al. that teaches or suggests an effect of enterotype on weight loss promoted by the NND, much less any suggestion of the use of a subject’s enterotype, FPG and FI in combination to select a diet that will promote weight loss by the subject.
Applicants argue that Poulson et al. also fails to disclose microbiome information for any subjects. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Roager et al., teach microbiome information for subjects. Thus, Roager et al., teach the overweight Danish patient population being administered the NND as having i) the Prevotella spp. enterotype (E2).  
Therefore, the argument is not persuasive. In view of the arguments and responses, the rejection is maintained. 


Pertinent Art

6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Angelakis et al., (Future Microbiol. 2012. 7(1), 91-109) teach the relationship between gut microbiota and weight gain in humans because the bacteria of the gut flora do contribute enzymes that are absent in humans and play an essential role in the catabolism of dietary fibers.


Conclusion
7.	No claims allowed.

8.	.Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645